PER CURIAM.
Appellant, defendant below, was charged by information with possession of a controlled substance and loitering. A motion to suppress evidence seized from appellant at the time of his arrest was filed and subsequently denied by the trial court. After non-jury trial, appellant was found and adjudicated guilty on both counts of the information. A sentence of six months imprisonment was imposed on the possession charge, with a sixty day sentence on the loitering charge to run concurrently. This appeal follows.
Appellant raises two points on appeal. Firstly, appellant contends that the trial court erred in denying the motion to suppress evidence in that the evidence seized was the product of an illegal arrest. Secondly, appellant contends that the trial court erred in denying his motions for judgment of acquittal in that the evidence presented by the state was insufficient to prove the crimes charged in the information.
After carefully reviewing the record, all points raised in the briefs and arguments of counsel, it is our opinion that (1) there was probable cause for the arrest of appellant for loitering; (2) a valid search of appellant incident to his arrest ensued, revealing the controlled substance; and (3) there was competent substantial evidence presented at trial to sustain appellant’s convictions for loitering and possession of a controlled substance. State v. Ecker, 311 So.2d 104 (Fla.1975); Benefield v. State, 160 So.2d 706 (Fla.1964); Sharp v. State, 328 So.2d 503 (Fla.3d DCA 1976).
Accordingly, appellant’s convictions and sentences are hereby affirmed.
Affirmed.